DETAILED ACTION
This is the second Office action of Application No. 16/614,506 in response to the amendment filed on May 3, 2022. Claims 1-3, 7-8, and 17-19 are pending. By the amendment, claims 1 and 8 have been amended. Claim 17-19 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, lines 1-4, the limitations are directed to the first brake element being a wheel brake which appears to be mixing mutually exclusive embodiments with the embodiment of claim 1. Claim 1 now requires the electromotive drive of the first brake element be fixed to the transmission housing (e.g. Figs. 2 and 4 which do not have the wheel brake as the first brake element). However, when the electromotive drive (EM) is on the wheel brake (e.g. Figs. 1 and 3 and paragraph [0045]), the electromotive drive is not fixed to the transmission housing (G). In other words, claim 1 and claim 3 by themselves do not contain new matter, it is combining these claims through dependency which causes this new matter situation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochidomari (US Patent Publication 20140248994)
Regarding claim 19, Kochidomari discloses a drive train (Fig. 3) for a motorized vehicle (e.g. Fig. 1), the drive train including: a transmission drivingly couplable with a prime mover (Fig. 1, engine 2) and including a pinion shaft (Fig. 3, pinion 42 on shaft 38b); a differential (Fig. 3, differential unit 60) operatively connected to the pinion shaft, the differential including: a housing (Fig. 3, casing 7a), an input (Fig. 3, differential input gear 44), two output shafts (Fig. 3, yoke shafts 45), and a planetary transmission (Fig. 3, e.g. 62 and 63) through which the output shafts are located in operative connection to the input, the output shafts extending from the planetary transmission and through the housing (shown in Fig. 3), wherein the input is operatively connected to the pinion shaft and the output shafts are each input-connectable with an automotive wheel (Fig. 3, 8); wheel brakes (Fig. 3, brakes 8b for wheels 8) associated with the respective output shafts for performing a service brake function (paragraph [0036], “a brake pedal 52 for operating brakes 6b and 8b”); and at least two brake elements for a parking brake, of which a first brake element (Fig. 3, 64) is used for locking one of the output shafts (paragraph [0054], “controller 50 controls differential locking system 64 so that differential locking system 64 is automatically activated to lock the differential rotation of front drive wheels 8 once parking brake 41 is activated to brake front transaxle input shaft 38”) and a second brake element (Fig. 3, parking brake 41) is used for locking the input such that only one of the wheel brakes is configured to perform a parking brake function (paragraph [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poulin (US Patent 8376907) in view of Lamers (German Document DE10327458).
Regarding claim 1, Poulin discloses a drive train (e.g. Fig. 2) for a motorized vehicle, the drive train including a transmission (Fig. 2, e.g. transmission 40) drivingly couplable with a prime mover (Fig. 2, engine 30) and a differential (Fig. 17, differential 454) operatively connected to a pinion shaft (Fig. 17, a shaft/pinon drives chain 452) of the transmission, the differential including a transmission housing (Fig. 17, housing 486), a transmission input (Fig. 17, 452), two transmission output shafts (Fig. 17, 456 and 458), and a planetary transmission (Fig. 17, differential 454), through which the transmission output shafts are located in operative connection to the transmission input, whereby the transmission input is operatively connected to the pinion shaft of the transmission and the transmission output shafts each with an automotive wheel (e.g. Figs. 2 and 17) are input-connectable, whereby the drive train has at least two brake elements, of which a first brake element (Fig. 17, 474. Shaft 458 will brake via 474 when 402 is also engaged) is used for locking one of the transmission output shafts of differential and a second brake element (Fig. 17, brake 402) for locking the transmission input of the differential; and whereby the first brake element is set up to operatively connect (Fig. 17, 474. Shaft 458 will brake via 474 when 402 is also engaged) the transmission output shaft to the transmission housing of the differential and whereby a drive, specifically an electromotive drive (column 10, lines 48-57, electrically controlled clutch by control unit 470), is intended for actuating the first brake element, which is fixed to a housing that is part of the transmission housing of the differential
	Poulin is silent about the parking brake and does not explicitly disclose the at least two brake elements are for a parking brake.
	Lamers discloses a similar arrangement of clutches (Fig. 1, 32 and 30) which engage the same elements as Poulin and describes when both are engaged a parking brake function is performed (paragraph [0033]). One ordinary skill in the art would recognize the arrangement of Poulin could be used as a parking brake to remain stationary when the vehicle not in use and prevent roll away.   
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poulin to incorporate the at least two brake elements are for a parking brake of Lamers to use the parking brake function to have the vehicle remain stationary when not in use.
Regarding claim 2, Poulin, as modified by Lamers, the drive train according to Claim 1, whereby the two brake elements are exclusively intended for locking one of the transmission output shafts (Poulin, brake in Fig. 17, 474) and the transmission input (Poulin, brake in Fig. 17, 402) of the differential.
Regarding claim 7, Poulin, as modified by Lamers, the drive train according to claim 1, whereby the second brake element is allocated to the transmission and is an integral part of a parking lock function of the transmission or is configured by a parking lock function of the transmission (Poulin, Fig. 17, 402 is allocated to the transmission as it drivingly couplable with a prime mover and brakes transmission elements (e.g. 452) and Lamers describes configuration of parking lock function of the transmission in paragraph [0033]).
Regarding claim 17, Poulin, as modified by Lamers, the drive train according to claim 1, wherein the output shafts extend from the planetary transmission and through the transmission housing so as to be rotatable relative to the transmission housing (Poulin, Fig. 17 and Lamers paragraph [0033]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Chinese document CN102774240) in view of Poulin (US Patent 8376907).
Regarding claim 8, Huang discloses a drive train (Figs. 1-3) for a motorized vehicle, the drive train including a differential (Figs 1-3, 1) operatively connected to a pinion shaft (Fig. 3, shaft of gear 14) of the transmission, the differential including a transmission housing (Fig. 3, 13. See arguments below for further description), a transmission input, two transmission output shafts (Fig. 2, shaft 6 both sides), and a planetary transmission (Fig. 3, e.g. planetary gears 16 and drive shaft gears 17), through which the transmission output shafts are located in operative connection to the transmission input (Figs. 1-3), whereby the transmission input is operatively connected to the pinion shaft of the transmission and the transmission output shafts each with an automotive wheel are input-connectable (Figs. 1-3), whereby the drive train has at least two brake elements for a parking brake, of which a first brake (Fig. 2, e.g. 2) element is used for locking one of the transmission output shafts of the differential and a second brake element (Fig. 2, 3) for locking the transmission input of the differential and whereby the second brake element is set up to operatively connect the transmission input to the transmission housing of the differential (Figs. 2-3).
	Huang does not explicitly disclose a transmission drivingly couplable with a prime mover, although it is understood that motive power must come from something, and this structure would correspond to the recited “prime mover”.
	Poulin discloses a drive train with a transmission (Fig. 2, e.g. transmission 40) drivingly couplable with a prime mover (Fig. 2, engine 30). One of ordinary skill in the art in the art would recognize that transmission and prime mover are predictably necessary to transmit torque to pinon 14 of Huang for driving the differential.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate a transmission drivingly couplable with a prime mover of Poulin to transfer power to the differential.	
	The previous modification of Huang in view of Poulin did not include the drive being specifically an electromotive drive.
	Poulin teaches the first brake element (Fig. 17, 474) can be either mechanical or electrical (column 10, lines 48-57, electrically controlled clutch by control unit 470). One of ordinary skill in the art would recognize that the electronic clutch would make easier to actuate for the user.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to further incorporate the drive being specifically an electromotive drive of Poulin for ease of actuation.
Regarding claim 18, Huang, as modified by Poulin, the drive train according to Claim 8, wherein the output shafts extend from the planetary transmission and through the transmission housing so as to be rotatable relative to the transmission housing (Huang, Figs. 2-3).

Response to Arguments
Applicant’s arguments, see page 6, filed 5/3/2022, with respect to the objection to the specification have been fully considered and are persuasive.  More particularly, the amendments overcome the objection. The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 6, filed 5/3/2022, with respect to objections to the claims have been fully considered and are persuasive.  More particularly, the amendments overcome the objections or the claims have been canceled. The objections to the claims have been withdrawn. 
Applicant’s arguments, see page 6, filed 5/3/2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  More particularly, the amendments overcome the rejection. The 35 U.S.C. 112(b) rejection to the claims has been withdrawn.
Applicant’s arguments, see pages 6-8, filed 5/3/2022, with respect to the 35 U.S.C. 103 rejection using Poulin (US Patent 8376907) in view of Lamers (German Document DE10327458) to claim 1 have been fully considered but they are not persuasive. The applicant argues on pages 7-8 regarding Poulin, “there is no indication that the actuator 472 in Poulin for coupling the clutch 474 to the shaft 458 and LSD 454 is fixed to the housing 468 of the LSD (Fig. 17) to couple the one of the shaft 458 to the housing.” The examiner disagrees as the housing 486 in Fig. 17 is schematically fixed to actuator 472 (column 10, line 41, “housing 486 of the LSD”). Furthermore, it is unclear what actuator 472 would be connected to if not the housing. While Fig. 17 used in the rejection appears to fully encompass the limitation, it is noted Figs. 13 and 15 provides an isometric view of how the actuator (in this case 272 or 372) is fixed to the transmission housing giving a different perspective of the mounting. Regarding the limitation “operatively connecting the transmission output shaft to the transmission housing”, this does not require the brake element to directly and literally brake the transmission output shaft and transmission housing. Rather there only needs to be a functional braking between these two elements. As noted in the OA page 6 “shaft 458 will brake via 474 when 402 is also engaged.” The examiner acknowledges the argument regarding Lamers, however since the examiner is still relying on Poulin for the respective limitations, these arguments appear moot. 
Applicant’s arguments, see pages 8-10, filed 5/3/2022, with respect to the 35 U.S.C. 103 rejection using Huang (Chinese document CN102774240) in view of Poulin (US Patent 8376907) to claim 8 have been fully considered but they are not persuasive. The applicant argues on page 9 regarding Huang, “the Examiner contends that the parking brake 3 and arrester shell 13 of Huang constitute the second brake element and transmission housing, respectively, of the present invention (Office Action page 9). The arrester shell 3, however, is part of the brake assembly 2 and operates with the brake plates 12 completely separate from the parking brake 3. In other words, neither the parking brake 3 nor the piston 35 actuating the parking brake operatively couple an input of the differential assembly 1 to the arrester shell 13.” The examiner disagrees and would first like to refer to the applicant’s transmission housing G in Figs. 1-4. The transmission housing G is schematically represented and one of ordinary skill in the art would understand there would be split housing or multiple housing arrangement in order for the components to fit and assemble. Thus, while referring in the previous OA to the transmission housing as 13 may have been abbreviated, a clear reading of art shows the transmission housing construction (translation has been attached to the PTO-892). Paragraph [0031] recognizes that “The main reducer casing 10 is arranged in the On the housing of the brake housing 13, the aforementioned brake assembly 2 is mounted on the axle housing 4” and then further describes the interrelation of parking brake 3 in the housing (paragraph [0034]), “The brake body 30 is arranged on the main reducer housing 10 of the main reducer with the differential assembly 1”. In other words, 13 is fixed on reducer housing 10 and housing 10 is also fixed to the brake body 30 for parking brake 3 and if represented schematically could be shown as one piece. Thus, Huang, as modified by Poulin, would have the actuator fixed to the transmission housing in order to function. The examiner acknowledges the argument regarding Poulin, however since the examiner is still relying on Huang for the respective limitations, these arguments appear moot. 
Applicant’s arguments, see pages 10, filed 5/3/2022, with respect to the 35 U.S.C. 103 rejection using Shami (US Patent Publication 20180043895) in view of Poulin (US Patent 8376907) to claim 1-4 and 7 have been fully considered but they are partially persuasive. It is agreed claim 4 is moot due to cancellation. While Shami is no longer relied upon in the prior art rejections, currently the examiner finds that claims 2, 3, and 7 are not dependent on an allowable claim making this argument not applicable.
Acknowledgment is made to the description of new claims 17-19 on page 10, filed 5/3/2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bittlingmaier (European Document EP3888981) discloses an axle drive with parking brake function using a brake (35) in the transmission.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W./Examiner, Art Unit 3659                                                                                                                                                                                                        
/DAVID R MORRIS/Primary Examiner, Art Unit 3659